Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12 THE LAZARD FUNDS, INC. LAZARD RETIREMENT SERIES, INC. (Name of Registrants as Specified in Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrants) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transaction applies: (2 ) Aggregate number of securities to which transaction applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: [ ] Fee previously paid with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: THE LAZARD FUNDS, INC. LAZARD RETIREMENT SERIES, INC. 30 Rockefeller Plaza New York, New York 10112 March 26, 2007 Dear Shareholder: You are cordially invited to attend the Joint Special Meeting of Shareholders of The Lazard Funds, Inc. and Lazard Retirement Series, Inc. (together, the Funds), to be held at 30 Rockefeller Plaza, 58th Floor, New York, New York 10112, on Thursday, April 26, 2007, at 3:00 p.m. In addition to voting on the proposals described in the Notice of Special Meeting of Shareholders, you will have an opportunity to hear a report on each of the investment portfolios of the Funds and to discuss other matters of interest to you as a shareholder. Whether or not you plan to attend, please complete, date, sign and mail the enclosed proxy card to assure that your shares are represented at the meeting. Sincerely, Charles Carroll President THE LAZARD FUNDS, INC. LAZARD RETIREMENT SERIES, INC. 30 Rockefeller Plaza New York, New York 10112 Notice of Special Joint Meeting of Shareholders To be Held on April 26, 2007 A Joint Special Meeting of Shareholders (the Special Meeting) of The Lazard Funds, Inc. (LFI) and Lazard Retirement Series, Inc. (LRS and together with LFI, the Funds), each a Maryland corporation, will be held at 30 Rockefeller Plaza, 58th Floor, New York, New York 10112, on Thursday, April 26, 2007, at 3:00 p.m., to consider and act upon the following proposals: 1. To elect each of Mr. Ashish Bhutani, Ms. Nancy A. Eckl and Mr. Leon M. Pollack as a Fund Director, each to serve for an indefinite term and until his or her successor is duly elected and qualified; and 2. To transact such other business as may properly come before the Special Meeting and any adjournment thereof. The close of business on March 13, 2007 has been fixed as the record date for the determination of shareholders entitled to notice of, and to vote at, the Special Meeting and any adjournment thereof. The investment portfolios of LRS are available exclusively as funding vehicles for variable annuity contracts or variable life insurance policies offered through life insurance company separate accounts. Individual contract owners are not the shareholders of LRS investment portfolios. Rather, the insurance companies and their separate accounts are the shareholders. To be consistent with Securities and Exchange Commission interpretations of voting requirements, each insurance company will offer contract owners the opportunity to instruct it as to how it should vote shares held by it and the separate accounts on the proposals to be considered at the Special Meeting. Your vote is important regardless of the size of your holdings in the Portfolio(s). Whether or not you expect to be present at the Special Meeting, please complete and sign the enclosed proxy card and return it promptly in the enclosed envelope, which needs no postage if mailed in the United States. If you desire to vote in person at the Special Meeting, you may revoke your proxy. By Order of the Boards of Directors Nathan A. Paul Secretary March 26, 2007 New York, New York THE LAZARD FUNDS, INC. LAZARD RETIREMENT SERIES, INC. 30 Rockefeller Plaza New York, New York 10112 COMBINED PROXY STATEMENT Special Joint Meeting of Shareholders April 26, 2007 This Combined Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of each of The Lazard Funds, Inc. (LFI) and Lazard Retirement Series, Inc. (LRS and together with LFI, the Funds), each a Maryland corporation, for use at the Funds Joint Special Meeting of Shareholders (the Special Meeting) to be held at 30 Rockefeller Plaza, 58th Floor, New York, New York 10112, on Thursday, April 26, 2007, at 3:00 p.m., and at any and all adjournments thereof, for the purposes set forth in the accompanying Notice of Special Joint Meeting dated March 26, 2007. The Funds are open-end investment companies registered under the Investment Company Act of 1940, as amended (the 1940 Act), consisting of the following investment portfolios (each, a Portfolio): The Lazard Funds, Inc. Lazard Retirement Series, Inc. Lazard U.S. Equity Value Portfolio Lazard Retirement Equity Portfolio Lazard U.S. Strategic Equity Portfolio Lazard Retirement Small Cap Portfolio Lazard Mid Cap Portfolio Lazard Retirement International Equity Portfolio Lazard Small Cap Portfolio Lazard Retirement Emerging Markets Portfolio Lazard U.S. Small Cap Equity Growth Portfolio Lazard International Equity Portfolio Lazard International Equity Select Portfolio Lazard International Strategic Equity Portfolio Lazard International Small Cap Portfolio Lazard Emerging Markets Portfolio Lazard High Yield Portfolio Although each Fund is a separate investment company, the Funds Proxy Statements have been combined into this Combined Proxy Statement to reduce expenses to the Funds of soliciting proxies for the Special Meeting. Each Board of Directors has fixed the close of business on March 13, 2007 as the record date (the Record Date) for the determination of shareholders entitled to notice of and to vote at the Special Meeting. This Combined Proxy Statement and the accompanying Notice of Special Joint Meeting and forms of proxy were sent to shareholders on or about March 26, 2007. Shareholders are entitled to one vote for each Portfolio share held and fractional votes for each fractional Portfolio share held. Shareholders who own shares in more than one Portfolio should vote each proxy card they receive. The Portfolios of LRS are available exclusively as funding vehicles for variable annuity contracts or variable life insurance policies offered through life insurance company separate accounts.
